Citation Nr: 0012229	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.





ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
September 1968.

The current appeal arises from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC granted entitlement to service connection for PTSD 
and assigned a 10 percent disability evaluation effective 
June 11, 1997.  In April 1999 the M&ROC Hearing Officer 
granted a 30 percent evaluation for PTSD effective June 11, 
1997.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

PTSD is manifested by nightmares, flashbacks, hypervigilance, 
fear of crowds, lack of socialization, difficulty in getting 
along with others, and impaired judgment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant served in Vietnam from October 1967 to 
September 1968.  He received a Combat Infantry Badge, the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, the SPS M-14 badge, and 1 O/S 
Bar.

In a May 1998 letter, Mr. T.R., a counselor, stated that the 
appellant had intrusive thoughts about his Vietnam combat 
experiences, which disrupted the appellant's ability to 
function.  Additionally, he stated that the appellant 
experienced sleep disturbance, nightmares, flashbacks, 
hypervigilance, depression, a high degree of anxiety, fear, 
anger, psychic numbing, and nervousness.  Such feelings were 
triggered by helicopters, fighter aircraft, loud noises, 
gunfire, and the smells of herbicides, gun powder, and burnt 
meat.  The appellant reported not going to events where 
firecrackers would be present.  Mr. T.R. stated that crowds 
created anxiety for the appellant.

The appellant reported a loss of concentration and a lack of 
socialization.  He reported that he had been social prior to 
going to Vietnam, but had since lost interest in social 
events and other functions that related to socializing with 
people.  He described himself as feeling estranged from 
others and that he did not fit in well with his family.  He 
stated that he did not want to get close to his wife, son, or 
relatives for fear of losing them.  It was noted that the 
appellant had been married twice, both of which had ended in 
divorce.  The appellant stated that his hygiene diminished 
following his return from Vietnam.

Mr. T.R. stated that the appellant displayed a restricted 
range of affect and a high degree of arousal.  The appellant 
reported irritability and outbursts of anger and that he had 
been verbally abusive with his former wife and son.  He 
described kicking doors, putting holes in walls, and engaging 
in a bar room fight.  He stated that if he was pushed too 
far, he was afraid of seriously hurting or killing someone.  

Mr. T.R. stated that the appellant displayed severe social 
and psychological readjustment impairment since his return 
from Vietnam and that his quality of life had been seriously 
affected.  He stated that the appellant had had many failed 
employment positions.

Mr. T.R. stated that the appellant underwent psychological 
tests which revealed severe depression.  He entered a 
diagnosis of PTSD and major depressive disorder.  He assigned 
the appellant a Global Assessment of Functioning (GAF) score 
of 50.

The appellant underwent a VA psychiatric evaluation in May 
1998.  The appellant reported that his nightmares ranged from 
once a month to sometimes three times per week.  He stated 
that he isolated himself a lot and could not stand to be in 
the city.  The appellant stated that he had not worked since 
1994, when a forklift ran over his feet.  He denied having 
any friends.  He stated that he was one year away from 
getting his bachelors of science in psychology counseling.

The VA examiner stated that the appellant was bright and 
reported that he did well on memory testing.  He described 
the appellant's mood as "a little agitated" and stated that 
the appellant's judgment was impaired.  He entered a 
diagnosis of PTSD and stated that the appellant's cycles of 
functioning varied, depending on the time of year.  He stated 
that he disagreed with Mr. T.R.'s assessment of major 
depressive disorder.  He noted that the appellant reported 
that he would get depressed and isolate himself.  The VA 
examiner stated that the appellant isolated himself and had 
problems being around people.  He determined that the 
appellant's GAF score was in the 60 range.

In a February 1999 letter, Mr. T.R. stated that the appellant 
was suffering from severe social and psychological 
readjustment difficulties, which were related to the combat 
he was exposed to in Vietnam.  He noted that the appellant 
had experienced many failed marriages, relationships, and 
employment positions.  He stated that the appellant's 
employment record displayed an inability to successfully 
interact with his employers and employees.  

Mr. T.R. stated that the appellant did not trust others and 
would not allow himself to get close to others.  He concluded 
that the appellant's outlook for the future was "very 
bleak," and noted that the appellant had suffered a major 
heart attack and was seeking medical care as a result.

The appellant had an M&ROC hearing in February 1999.  He 
stated that he was in counseling for his PTSD with Mr. T.R.  
The appellant stated that he was not currently employed and 
was last employed in either 1994 or 1995.  He stated that he 
had quit school due to difficulties with understanding and 
concentration.  The appellant stated that he had a son from a 
prior marriage with whom he did not keep in touch.  He 
described periodic contact with family members.

The appellant stated that he had difficulty sleeping at 
times.  He stated that he would look outside of his house to 
"see how everything is."  He denied going out to dinner or 
to the movies due to a lack of money.  He stated that he 
could not stand crowds.  When asked if he thought about 
suicide, the appellant stated that he did.  The appellant 
denied being on any medication for his PTSD symptoms.

The appellant's girlfriend, D.M., testified that she was 
living with the appellant.  She stated that the appellant did 
not sleep well and would make noises and thrash about.  She 
stated that the appellant had one or two friends, but that 
was about it.  D.M. stated that she felt that the appellant's 
memory was impaired.  She stated that if they went out to a 
crowded restaurant and the appellant was unable to sit in a 
place where his back was against the wall and could see 
everyone, that he would not stay there.  

The appellant underwent a VA psychiatric evaluation in March 
1999.  The VA examiner stated that the appellant's grooming 
and hygiene were adequate.  He stated that the appellant came 
across as mildly eccentric, but did not display any unusual 
behaviors or mannerisms.  He noted that the appellant was 
"quite relaxed" during the interview.  

The VA examiner noted that he had reviewed the appellant's 
claims file "thoroughly."  The appellant reported having 
difficulty with his PTSD symptomatology.  He stated that he 
had difficulty getting along with others, which was why he 
was asked to leave an internship he had gotten through 
school.  He described problems with authority figures.  The 
appellant stated that he preferred to be alone.

The VA examiner stated that the appellant was difficult to 
interview; that he would go off on tangents and had to be 
brought back to the topic at hand.  His voice was normal in 
tone and pace.  The VA examiner stated that the appellant was 
initially mildly irritable, but became more friendly during 
the interview.  He stated that the appellant had mild 
underlying depression.  Affect was full ranging and 
appropriate.  He stated that the appellant tracked the 
conversation well and had no impairment of concentration nor 
attention span.  Psychomotor activity was within normal 
limits.  His thinking was logical and goal oriented, and 
there were no indications of a thought disorder.

The VA examiner entered a diagnosis of PTSD.  He stated that 
the appellant's symptoms did not appear to be particularly 
severe.  He also entered a diagnosis of adjustment disorder.  
He assigned a GAF score of between 55 and 60.  The VA 
examiner stated that the appellant had ongoing difficulties 
relating to others.  He stated that the appellant's PTSD 
symptoms were mild to moderate and led to difficulties with 
authority figures as well as social isolation. 

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  


However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the appellant is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability rating.  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
appellant's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).






Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The rating criteria for PTSD and the applicable ratings are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.







Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.



Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board of Veterans' Appeals (the Board) finds 
that the appellant's claim of entitlement to an initial 
evaluation in excess of 30 percent for the service-connected 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected PTSD (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an initial evaluation in excess of 30 percent for 
that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, VA psychiatric evaluations have been conducted, and 
the evaluation reports have been associated with the claims 
file.  Also, two letters from the appellant's counselors are 
of record and have been reviewed.  

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Consideration of the 
claimant's appeal is accordingly proper at this time.

The Board notes that the appellant has been granted service 
connection for PTSD.  However, Mr. T.R. and the VA examiner 
have entered diagnoses of major depressive disorder and 
adjustment disorder, but neither differentiate between the 
symptomatology related to PTSD and the symptomatology related 
to major depressive disorder or adjustment disorder.  Thus, 
reasonable doubt will be resolved in the appellant's favor, 
and the Board will attribute all the symptoms described above 
to the appellant's service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 
(Oct. 8, 1996)).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an initial evaluation 
of 50 percent for PTSD.  The appellant has difficulty getting 
along with others to the point that he socializes very 
minimally.  He cannot stand crowds of people, and he avoids 
getting close to others.  

He has expressed difficulty with anger management and fear of 
injuring someone if pushed too far.  He reports nightmares, 
flashbacks, hypervigilance, fear, and nervousness.  His 
judgment has been described as impaired.  His grooming and 
hygiene have been noted to be adequate.  The appellant has 
reported that the does think of suicide.  

In the March 1999 evaluation report, the VA examiner stated 
that the appellant had normal tone and pace in his voice and 
that there were no unusual mannerisms or behaviors.  The 
appellant's affect was described as full ranging and 
appropriate.  The appellant's thinking at that time was 
logical and goal directed.  GAF scores of between 50 and 60 
have been entered, and one VA examiner stated that the 
appellant's GAF score was in the "60's."

Here, the Board finds that the application of 38 C.F.R. § 4.7 
is raised by the evidence.  As stated above, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more closely approximates the criteria required for that 
evaluation.  Id.  Thus, the Board has determined that the 
appellant would be more appropriately evaluated as 50 percent 
disabling for his PTSD symptoms.  See 38 C.F.R. Part 4, 
Diagnostic Code 9411.  Specifically, the appellant has 
described difficulty with concentrating.  He has been noted 
to have impaired judgment, and both Mr. T.R. and the VA 
examiners have noted that the appellant has difficulty 
establishing and maintaining relationships with others.  The 
appellant has described being uncomfortable in crowds and 
keeping to himself.  The Board finds that the above-described 
symptoms are indicative of a 50 percent evaluation and no 
more.  See id.

This determination is supported by the assignment of GAF 
scores of between 50 and 60.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  

A GAF score of 50 (which is within the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF 
scores of 55 and 60 (which fall within the range of 51 to 60) 
are defined as "Moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
Board finds that such assignment of GAF scores of between 50 
and 60 is indicative of a 50 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 9411.

An evaluation in excess of 50 percent, however, is not 
warranted.  The evidence establishes that the appellant does 
not have obsessional rituals which interfere with routine 
activities.  No medical professional has reported findings of 
delusions, hallucinations, inappropriate affect, or loosened 
associations.  The appellant does not have intermittently 
illogical speech.  In March 1999 he was noted to be 
tangential, but the VA examiner stated that the appellant's 
speech was logical and goal directed.  No medical 
professional has stated that the appellant neglects his 
personal hygiene.  In fact, in the March 1999 report, the VA 
examiner stated that the appellant's grooming and hygiene 
were adequate.  Although the appellant has reported that he 
is not working, he has stated that he has not worked after a 
forklift fell on his feet.  He has not attributed his 
inability to work solely to his PTSD symptomatology.  
Additionally, Mr. T.R. stated that the appellant's future 
looked "bleak;" however, he attributed that to the 
appellant's recent heart attack and not the appellant's PTSD 
symptoms.

The appellant did report having suicidal ideations; however, 
he did not report a plan.  The Board does not find that such 
report establishes a basis for an evaluation in excess of 
50 percent, as the preponderance of the evidence is against a 
finding that the appellant's PTSD is any more than 50 percent 
disabling.  See 38 C.F.R. Part 4, Diagnostic Code 9411.



The appellant is competent to report his symptoms.  To the 
extent that he stated that he was worse than the initial 
assignment of the 10 percent evaluation, he was correct, and 
a 30 percent evaluation was granted by the RO, and a 
50 percent evaluation has been granted by the Board.

It must be noted that in the appellant's notice of 
disagreement, he stated that he felt that his PTSD 
symptomatology warranted a 50 percent evaluation.  Along 
these line, the Board notes that the appellant has informed 
VA that he is in receipt of Social Security Administration 
disability benefits.  However, the Board finds that a remand 
to obtain the Social Security Administration records is 
unnecessary for two reasons.  First, the appellant has not 
alleged that the disability benefits were granted based upon 
his PTSD symptoms.  Second, the appellant has stated 
specifically that he wanted an initial evaluation of 
50 percent.  Thus, the Board finds that the appellant's claim 
has been granted in full, and a remand would serve no useful 
purpose.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

As the Board noted earlier, the instant case involves the 
appeal as to the initial evaluation assigned by the M&ROC for 
the appellant's service-connected PTSD.  The Board finds that 
the effective date for the grant of the initial increased 
evaluation of 50 percent should be from the effective date of 
the grant of service connection, here, June 11, 1997.  The 
Board finds no evidentiary basis for assignment of "staged" 
ratings in this regard.  Fenderson, 12 Vet. App. 119 

The United States Court of Appeals for Veteran Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In this case, the RO neither provided nor discussed 
the criteria for assignment of an extraschedular evaluation 
for the appellant's service-connected PTSD, nor has the 
appellant raised such issue.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's PTSD has resulted in 
hospitalization or has caused marked interference in his 
employment.  Thus, referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

